Citation Nr: 0829479	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  05-40 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Service connection for a disability manifested by 
hypoglycemia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from June 1997 to 
August 1997.  He also had subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating action in which 
the Department of Veterans Affairs Regional Office (RO) in 
Chicago, Illinois denied service connection for a disability 
manifested by hypoglycemia and a back disorder.  

The veteran filed a timely notice of disagreement and a 
statement of the case was issued in August 2005 addressing 
both matters.  The veteran indicated in his September 2005 
substantive appeal that he wished to appeal only the issue 
for service connection for a disability manifested by 
hypoglycemia.  The veteran's representative raised the matter 
of service connection for a back disability in a June 2007 
statement.  At the time of the veteran's representative's 
statement, the RO's prior decision regarding service 
connection for a back disability was final.  As the 
representative's statement can be construed as a claim to 
reopen, this matter is referred to the RO for appropriate 
action.  


FINDING OF FACT

The veteran does not have a disability manifested by 
hypoglycemia associated with his active military duty.  


CONCLUSION OF LAW

A disability manifested by hypoglycemia was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  Since the enactment of the law, 
the VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, & 5126.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA and to those claims which were filed 
before the date of enactment but which were not yet final as 
of that date.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present case, a March 2004 letter informed the veteran 
of the requirements for his service connection claim.  This 
document also notified him that VA would make reasonable 
efforts to help him obtain necessary evidence with regard to 
this issue but that he must provide enough information so 
that the agency could request the relevant records.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II); VAOPGCPREC 1-2004 (February 24, 2004); and 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

A July 2007 letter informed the veteran of the type of 
evidence necessary to establish the degree of disability 
(element #4) and an effective date (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed below, the Board finds that service connection 
for a disability manifested by hypoglycemia is not warranted.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of the claim adjudicated in this decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the issue adjudicated in this decision.  Additionally, the 
Board finds that the duty to assist provisions of the VCAA 
have been fulfilled with respect to the issue on appeal.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with his claims 
folder.  

The veteran has not been accorded a VA examination pertinent 
to his claim for a disability manifested by hypoglycemia.  As 
the Board will discuss in the following decision, the claims 
folder contains no competent evidence of diagnosed disability 
manifested by hypoglycemia.  Without such evidence, service 
connection for a disability manifested by hypoglycemia cannot 
be granted.  Consequently, the Board concludes that a remand 
to accord the veteran a VA examination pertinent to this 
claim is not necessary.  VA's duty to assist is not invoked 
where "no reasonable possibility exists that such assistance 
would aid in substantiating a claim."  38 U.S.C.A. 
§ 5103A(a)(2); Charles v Principi, 16 Vet. App. 370 (2002); 
McLendon v Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of the claim adjudicated in this decision.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (which holds that strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case and that such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also, Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (which holds that remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Importantly, the veteran has pointed to no 
other pertinent evidence which has not been obtained.  
Consequently, the Board will proceed to adjudicate the 
following service connection claim based upon the evidence 
currently of record.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2007); Pelegrini II; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2007).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

The veteran asserts that he passed out at basic training in 
June 1996 and "was on profile" for the second phase of 
basic training in June 1997.  He reports taking trips to the 
emergency room for hypoglycemic stresses since June 1996.  

A service treatment and personnel record from July 1999 shows 
that the veteran was given a physical profile for 
hypoglycemia (state produced by low level of sugar in the 
blood).  An October 2000 service treatment record notes a 
finding of hypoglycemia at basic training in June 1995.  
There are no service treatment records reflecting 
hypoglycemia during the veteran's period of active duty.  
Available clinical records are negative for a diagnosis of a 
disability manifested by hypoglycemia.

Post-service medical records dating from September 2001 to 
December 2002 note episodes of syncope (fainting) with 
findings of hypoglycemia.  These records, however, were also 
negative for a diagnosis of a disability manifested by 
hypoglycemia.

The claims folder contains no competent evidence of a 
diagnosis of a disability manifested by hypoglycemia 
associated with his active military duty.  The preponderance 
of the evidence is clearly against the veteran's claim for 
service connection for a disability manifested by 
hypoglycemia.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  





ORDER

Service connection for a disability manifested by 
hypoglycemia is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


